Title: To Alexander Hamilton from Josiah Ogden Hoffman, [11 September 1799]
From: Hoffman, Josiah Ogden
To: Hamilton, Alexander


D Sir
[Albany, September 11, 1799]

I mentioned to you some time since, a request by the G.——for my opinion, on the subject of appointment of Auctioneers under the Laws of Congress in this State. On my return to this City, I sent him my sentiments, a Copy of which, I now inclose you. He yesterday returned them to me—and at the same time observed, that I had no[t] fairly met the question—that Auctioneers perhaps were to be considered merely, as municipal Officers—(his own phrasing) not in any way to be appointed by Congress—that in Counties, where we had not appointed, they had—and if we could agree in judgment, he was determined to lay the business before the Legislature, that an Act might be passed, making it penal for any one to sell at Auction, without being first appointed by this State. I only replied, I meant to be explicit, for my Mind was very decided on this question. He wished me however to reconsider my opinion—adding, he had no doubt, of the power of the U.S. to appoint Collectors of Excise Taxes &c but, repeating the Idea, Auctioneers were our municipal Officers, and meaning, as I judged, the duty could be collected from them, without any of the Checks contained in the Act of Congress. I foresee a difference in opinion between the G. & myself and it is not improbable, my opinion may be submitted to the Legislature. The subject therefore perhaps ought to be gone into, more thoroughly, than my Information will enable me to do—indeed, I barely know how to express myself in stronger Terms, than I have already done. Will you have the goodness to devote some Consideration to the business, and to favour me with your ideas, in the shape of an Argument, or otherwise, as you shall find convenient. It is of importance, that no delay take place in my receiving your Communications. I would wish to meet fairly the question, although I must confess myself wholly at a Loss for the Necessity of making any question about it.
I can only offer my federal Motives, as the best Apology for giving you this trouble; and the same Motive I flatter myself will ensure your aid & assistance.
I need not remind you, that this Letter is perfectly confidential—it might perhaps do me an injury to have it known, that its Contents were imparted even to you. Had you not therefore for fear of accident better destroy it, after perusal.
Pray let me hear from you by the first Mail, as I may be called upon for an Answer to his last Request, and permit me to assure of the great Esteem and Attachment of, D Sir
Your respectful hl ser
Jos: Ogden Hoffman
Albany. Sepr 11. 1799

